17 N.Y.3d 734 (2011)
952 N.E.2d 1055
929 N.Y.S.2d 62
2011 NY Slip Op 74281
W. JAMES CAMPERLINO, Appellant,
v.
TOWN OF MANLIUS MUNICIPAL CORPORATION et al., Respondents, and
BENITA ROGERS et al., Intervenors-Respondents.
Motion No: 2011-361
Court of Appeals of New York.
Submitted April 4, 2011.
Decided June 2, 2011.
Judge PIGOTT taking no part.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.